Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, as follows:
1. The American Selling Price, as that term is defined in Section 402(g) of the Tariff Act of 1930, as amended, of the merchandise involved in the appeals enumerated above, for the year herein stated, was as follows:

Item Yea/r American Selling Price

Tas Sodium 1958 $1.90 per lb. less 1% net packed
2. Each appeal is limited to the merchandise above described and is abandoned as to all other merchandise, if any, and hereby submitted for decision.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the values of the merchandise herein involved and that such value for the merchandise covered by *494the appeals herein at the time of exportation heretofore indicated was as hereinabove set forth in the stipnlation of submission.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are dismissed.
Judgment will be rendered accordingly.